DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 16-21, 23-33, 35, and 36 are pending in this application.
Cancellation of claim 34 is acknowledged.
Claims 26-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 July 2018.
Claims 21 and 33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 July 2018.

Claims 16-20, 23-25, 31, 32, 35, and 36 are examined.


Examiner’s Remarks
Independent claim 16 has been amended to include the limitations “up to 25% (w/w) of a high viscosity component B”, “up to 5% (w/w) of a micro-particles component 

Independent claim 16 and dependent claims 24 and 31 have been amended to include the limitation wherein the component C comprises micro-particles with an average particle size of 0.001 to 0.1 mm as determined by light scattering.  The phrase “as determined by light scattering”, i.e., the method of particle size analysis by light scattering (see as-filed specification, page 7) is construed to be a product-by-process limitation.  Note product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  Accordingly, the phrase “micro-particles with an average particle size of 0.001 to 0.1 mm as determined by light scattering” is construed to mean micro-particles with an average particle size of 0.001 to 0.1 mm.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 26 August 2021:
Claims 16-20, 23-25, 31, 32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2008/0107744).
Regarding claim 16, 18-20, 31, 32, 35, and 36, Chu teaches injectable hollow tissue fillers suspended in a biocompatible fluid carrier to significantly improve the clumping resistance and injectability of the composition (e.g., see abstract).  The compositions may be used for augmentation of soft tissue and/or scar tissue, inter alia (e.g., paragraph [0002]).  The hollow particle is made of a biocompatible material; suitable materials include calcium hydroxyapatite (e.g., paragraph [0046]).  Regarding the particle size of the material (instant claims 16, 24, and 31; see interpretation at paragraph 8, above), Chu teaches the average cross sectional dimension of the particle ranges preferably from about 30 µm to about 200 µm (e.g., paragraph [0016]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.  A variety of biocompatible carriers can be used to suspend the hollow particles to avoid clumping before and after injection; suitable solutions such as water may be formulated with a thickening agent or a suspension agent to modify the viscosity to provide the composition with comparable density with the hollow particle for the homogenous particulate suspension (e.g., paragraph [0048]).  Suitable thickening suspension agents include glucose, hyaluronic acid (preferred), and 
Chu does not exemplify a composition comprising glucose, hyaluronic acid, hydroxyapatite, and lidocaine (Applicant’s elected species) sufficiently to anticipate the claims; therefore, the rejection is made under obviousness.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to formulate a liquid water-based composition comprising glucose, hyaluronic acid, hydroxyapatite, and lidocaine; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Chu teaches all of said components are suitable materials for its compositions, and thus the selection of calcium hydroxyapatite as the micro-particles; the selection of water, glucose, and hyaluronic acid as the carrier; and the selection of lidocaine as the anesthetic agent amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success. 
Regarding the limitation, “for improving the facial contour and shape of the human or animal face by injection”, said limitation recites an intended use of the composition, and does not impart a structural limitation apart from what is already claimed.  Since Chu teaches a composition comprising the same components as the claimed invention (i.e., a water-based composition comprising hollow particles, 
Regarding the limitation wherein the composition comprises component A and has osmotic concentration is in the range from 500 to 5000 mOsm/L (claim 16 as amended) or 1200 to 4000 mOsm/L (claim 24), Chu teaches suitable thickeners include glucose, in amounts up to 40% (e.g., paragraph [0048]); therefore, the selection of glucose amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.  Additionally, it is noted the osmolarity of a component is inherent within the component itself; since the composition of Chu comprises the same components in the same or similar amounts, the skilled artisan would reasonably expect it to possess the same properties, including osmotic concentration, absent a showing otherwise.  Accordingly, the claimed osmotic concentration does not impart patentability to the claims, absent a showing of the criticality of the particular range claimed.
Regarding amounts of components A and B (claims 16, 23, 24, 35, and 36), Chu teaches the thickening agent is typically present in a concentration from about 0-40% (e.g., paragraph [0048]); therefore, when glucose and hyaluronic acid are present, the amount of each would necessarily be in the range of up to 40%.  This range encompasses that for each of components A and B.  Chu also teaches the hollow particulate fillers are typically present in a concentration from about 10%-80% of total volume of the composition (e.g., [0018]) and a void volume of 0.1-74% of the total particulate volume (e.g., [0043]), which results in a concentration which overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.
Regarding amounts of component C (claims 24, 35, 36), Chu also teaches the hollow particulate fillers are typically present in a concentration from about 10%-80% of total volume of the composition (e.g., [0018]) and a void volume of 0.1-74% of the total particulate volume (e.g., [0043]).  The volume of particle material would therefore be 26-99.9% of the total particle volume, or 2.6-79.9% of total volume of the composition.  Chu further teaches the hollow particles have an effective density (weight/volume) comparable to the carrier and suspend evenly in the carrier (e.g., paragraph [0044]), and thus the calculated range overlaps that of the claimed invention (since at equal density, the volume provides an effective weight percentage).  This results in a concentration which overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.
Regarding amounts of component D (claims 16 as amended, 35, and 36), Chu teaches a suitable concentration of the anesthetic will be from 0.01% to 6% based on the total weight and the agent selected (e.g., paragraph [0052]).  This amount overlaps the ranges cited in instant claim 16, 35, and 36.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.
.

Response to Arguments
Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive.  
Applicant first argues Chu does not teach high osmolarity (hypertonicity).  Applicant argues Chu suggests using isotonic buffers, having an osmotic concentration of approximately 290 mOsm/L.  Applicant asserts buffers of isotonic osmotic pressure as taught by Chu do not have any effect on prolotherapy, i.e., strengthening lax ligaments, citing paragraph [0008] of the (published) application.  Applicant argues Chu “theoretically suggests hyperosmolar buffers”, and maintains “this is not what a person of ordinary skill in the art would have actually considered when studying Chu.”
This argument is not persuasive.  In response to Applicant’s argument that the composition of Chu is isotonic, it is noted that, while Chu teaches its compositions can be isotonic (e.g., paragraph [0051]), Chu does not require its composition to be isotonic.  Since the composition of Chu comprises the same components in the same or similar amounts, the skilled artisan would reasonably expect it to possess the same properties, including osmotic concentration, absent a showing otherwise.  Accordingly, the claimed osmotic concentration does not impart patentability to the claims, absent a showing of 
Applicant also argues the claimed invention recites a different range for the amount of micro-particles (component C) compared to the particles of Chu.  Applicant argues the volume percentage (total volume and void volume), along with the density of the materials used, would result in a weight amount greater than that instantly claimed.  Applicant also argues the hollow particles of Chu have a density which is higher than the surrounding aqueous buffer, and further argues the resulting weight amount would be greater than the amounts instantly claimed.  This argument is not persuasive because Applicant’s calculations are based on a carrier which consists only of water (i.e., having a density of 1 g/ml), thus having a density much lower than the particles.  However, Chu specifically teaches the carrier need not be liquid alone, but rather may prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.
Applicant further argues Chu does not teach the specific size range of 0.001 to 0.1 mm, because Chu teaches cross sectional dimensions from about 20 to about “55” µm, preferably from about 30 to about 200 µm (the Examiner notes the dimensions taught by Chu are actually “20 µm to about 500 µm, preferably, from about 30 µm to about 200 µm”).  This argument is not persuasive because, since 1 µm equals 0.001 mm, a range of 20-500 µm equals 0.002-0.5 mm, and a range of 30-200 µm equals 0.03-0.2 mm.  Both of these ranges overlap the size range instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.  In this case, it would be within the purview of the skilled artisan to select a particle size from within said ranges by routine experimentation, with a reasonable expectation of success.

Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611